DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species Group I Sub-Species I, and Species Group II Sub-Species III, in the reply filed on January 18, 2021, is acknowledged. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Additionally, although Applicants did not elect a Sub-Species from Species Group III, the Restriction Requirement as to those claims has been withdrawn, thereby rendering an election moot.  Claims 13, 14, 27, and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 17-26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 4 and 5, the claims recites that the particulate addition is including in a volume fraction from 2-60% and 3-40%.  Additionally, regarding claims 17-26, 28, and 29, claim 17 recites 2-60% by volume of a particulate addition.  It is unclear if the volume fraction is based on the matrix and particulate addition only, or the coating generally, or the composite material generally, or something else.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 20, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,101,607 to Mollendorf.
Regarding claims 1, 4, 20, 21, 23, and 24, Mollendorf teaches a composite insulation material including a syntactic foam component and a plurality of aerogel inserts embedded within the syntactic foam component (Mollendorf, Abstract, column 2 lines 35-56).  Mollendorf teaches that the syntactic foam component can include an elastomeric matrix and a filler 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 15, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mollendorf, as applied to claims 1, 4, 20, 21, 23, and 24 above, as evidenced by “Nanogel: fine particle aerogel” to Cabot.
Regarding claims 4 and 5, in the event it is shown that Mollendorf does not appear to teach the claimed ranges with sufficient specificity, note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claims 15 and 22, Mollendorf does not appear to teach the claimed decrease in thermal conductivity as claimed.  However, the claims are referencing a textile assembly without setting forth any structure or composition.  Additionally, as set forth above, Mollendorf teaches a substantially similar or identical composite for a substantially similar or identical purpose.  Therefore, although Mollendorf does not disclose the claimed property, the claimed property is deemed to be inherent to the structure in Mollendorf, since Mollendorf teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 16, Mollendorf teaches that suitable aerogels include NANOGEL fine particle aerogel (Cabot Corp.) (Mollendorf, column 5 lines 29-42).  As set forth in “Nanogel: fine particle aerogel,” NANOGEL is fully hydrophobic (Cabot, page 1).

Claim Rejections - 35 USC § 103
Claims 4, 5, 10-12, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mollendorf, as applied to claims 1, 4, 5, 15, 16, 20-24 above.
Regarding claims 4 and 5, in the event it is shown that Mollendorf does not appear to teach the claimed ranges with sufficient specificity, it would have been obvious to one of ordinary skill to adjust and vary the volume amounts of the aerogel and microspheres, such as within the claimed ranges, as Mollendorf establishes that such volume amounts are suitable for the invention of Mollendorf.    
Regarding claims 10-12, Mollendorf teaches that the microspheres may comprise glass microspheres (Mollendorf, column 4 line 66 to column 5 line 20).  Additionally, Mollendorf teaches that the glass microspheres may be hollow (Id., Example 1).  It is reasonable for one of ordinary skill to expect that both solid and hollow glass microspheres are suitable fillers materials, where hollow glass microspheres may be utilized based on the desired density of the material, as hollow glass microspheres occupy similar volumes to solid glass microspheres but at a lower weight.  Note that hollow glass microspheres appear to be within the scope of expanded microspheres.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of Mollendorf, wherein the microspheres comprise solid or unexpanded microspheres and hollow or expanded microspheres, such that the volume percent ratio of the aerogel to the expanded and unexpanded microspheres is within the claimed ratios or approximately equal, as it is within the level of ordinary skill to determine suitable properties of the composite based on the aerogel and 
Regarding claims 25 and 26, Mollendorf teaches that the composite insulation material can have a thermal conductivity of not more than about 50 mW/m∙K, preferably between about 10 and about 50 mW/m∙K (Mollendorf, column 9 lines 8-12).  Mollendorf teaches that the syntactic foam component can have a thickness of between about 2 and about 25 millimeters, although smaller syntactic foam components can be prepared depending on their ultimate use (Id., column 5 lines 21-28).  It is reasonable for one of ordinary skill to expect that decreasing the thickness would predictably decrease the weight of the composite, while adjusting the thermal conductivity as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of Mollendorf, and adjusting and varying the thickness of the material, such as within the claimed ranges, as it is within the level of ordinary skill to determine properties of the composite based on the desired end use of the material, as taught by Mollendorf.

Claims 2, 3, 6-9, 17-19, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mollendorf, as applied to claims 1, 4, 5, 10-12, 15, 16, and 20-26 above, in view of US Pub. No. 2014/0128488 to Lotti, as evidenced by Cabot.
Regarding claims 2, 3 and 28, Mollendorf teaches that the syntactic foam component can include an elastomeric matrix.  Mollendorf does not appear to teach the matrix comprising aqueous polyurethane. However, Lotti teaches organic polymer foams made in the presence of impregnated aerogel particles, wherein the foams have exceptionally low thermal conductivities 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of Mollendorf, wherein the elastomeric matrix comprises a polyurethane with water as a blowing agent, as taught by Lotti, motivated by the desire of forming a conventional composite insulation material comprising an elastomeric matrix known in the art as being predictably suitable for use in combination with aerogels for forming composites with excellent thermal insulation properties.
Note that the limition directed to an aqueous polyurethane dispersion is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 6-9, Mollendorf does not appear to teach the claimed particle size distribution.  However, Lotti teaches that the aerogel is in the form of a particulate having an average particle diameter of at least 0.1 micron, preferably at least 1 micron (Lotti, paragraph 0024).  Since the average particle diameter of the prior art overlaps with the claimed ranges, it is within the level of ordinary to determine suitable average particle diameters and particle size distributions based on the resulting thermal conductivity and volume amount set forth in the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of the prior art combination, and adjusting and varying the particle size distribution and median, such as within ranges, including the d(10), d(90) and d(50) ranges, as taught and suggested by Lotti, motivated by the desire of forming a conventional composite insulation material comprising aerogel particle sizes known in the art as being predictably suitable for insulation materials, based on the desired thermal conductivity and volume amount.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of the prior art combination, wherein the microspheres comprise solid or unexpanded microspheres and hollow or expanded microspheres, such that the volume percent ratio of the aerogel to the expanded and unexpanded microspheres is within the claimed ratios or approximately equal, as it is within the level of ordinary skill to determine suitable properties of the composite based on the aerogel and filler structures and the volume ratios set forth in Mollendorf, and the desired properties of the resulting insulation material.
Note that Mollendorf teaches that suitable aerogels include NANOGEL fine particle aerogel (Cabot Corp.) (Mollendorf, column 5 lines 29-42).  As set forth in “Nanogel: fine particle aerogel,” NANOGEL is fully hydrophobic (Cabot, page 1).
Mollendorf does not appear to teach the claimed particle size distribution.  However, Lotti teaches that the aerogel is in the form of a particulate having an average particle diameter of at least 0.1 micron, preferably at least 1 micron (Lotti, paragraph 0024).  Since the average particle diameter of the prior art overlaps with the claimed ranges, it is within the level of 
Regarding claim 19, the prior art combination does not appear to teach the claimed decrease in thermal conductivity as claimed.  However, the claims are referencing a textile assembly without setting forth any structure or composition.  Additionally, as set forth above, the prior art combination teaches a substantially similar or identical composite for a substantially similar or identical purpose.  Therefore, although the prior art combination does not disclose the claimed property, the claimed property is deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 15, 19 and 22, it should be noted that the claims are dependent from claims 1 and 17.  However, the claims each recite the same property, even though the structures are different.  For example, claim 1 requires a polymer matrix and at least silica aerogel particles, as the claim includes 0% microspheres. Therefore, the property of claims 15 and 22, appears to 
Regarding claim 29, Mollendorf teaches that the composite insulation material can have a thermal conductivity of not more than about 50 mW/m∙K, preferably between about 10 and about 50 mW/m∙K (Mollendorf, column 9 lines 8-12).  Mollendorf teaches that the syntactic foam component can have a thickness of between about 2 and about 25 millimeters, although smaller syntactic foam components can be prepared depending on their ultimate use (Id., column 5 lines 21-28).  It is reasonable for one of ordinary skill to expect that decreasing the thickness would predictably decrease the weight of the composite, while adjusting the thermal conductivity as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of Mollendorf, and adjusting and varying the thickness of the material, such as within the claimed ranges, as it is within the level of ordinary skill to determine properties of the composite based on the desired end use of the material, as taught by Mollendorf.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786